Citation Nr: 1759221	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-06 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for diabetes mellitus, type I.

3.  Entitlement to service connection for a bilateral eye disorder, claimed as secondary to diabetes mellitus, type I.

4.  Entitlement to service connection for a bilateral foot disorder, claimed as secondary to diabetes mellitus, type I.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1981 to November 1984.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In June 2014, the Veteran testified before the undersigned Veterans Law Judge during a videoconference Board hearing; a transcript of the hearing is of record.  

In June 2015, the Board remanded the Veteran's appeal for further development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the prior remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

In December 2016 and February 2017, the Veteran's attorney requested a second "video hearing as soon as possible so that he can offer further evidence in the form of his testimony."  A claimant has the right to one hearing on appeal.  38 C.F.R. § 20.700(a) (2017).  The Veteran has been provided a Board hearing at which he and his attorney provided testimony and argument in support of the issues on appeal.  The law does not require that a second hearing be afforded merely because one is requested, and neither he nor his attorney has provided reason or good cause as to why a second hearing is warranted.  Accordingly, the request for a second hearing is denied.

Following the January 2017 supplemental statement of the case, additional VA treatment records were added to the claims file that were not addressed by the AOJ in connection with this appeal.  However, the Board notes that those treatment records were either duplicative of the evidence already of record or are irrelevant to the issues on appeal.  Therefore, the Board will proceed to the merits of the appeal.  See 38 C.F.R. § 20.1304 (2017).


FINDINGS OF FACT

1.  The Veteran's assertions of in-service noise exposure as a result of his duties as military police officer are competent and credible, and are consistent with the circumstances of his service.

2.  The Veteran has credibly asserted that he began experiencing hearing problems during service, and that these symptoms have continued to the present.

3.  The preponderance of the probative evidence demonstrates that the Veteran's diabetes mellitus, type I, is not causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of service discharge.

4.  A bilateral eye disorder, to include diabetic retinopathy, is not shown to be caused or aggravated by a service-connected disability.

5.  A bilateral foot disability, to include diabetic peripheral neuropathy, is not shown to be caused or aggravated by a service-connected disability.





CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss disability are met.  38 U.S.C. §§ 101, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for service connection for diabetes mellitus, type I, are not met.  38 U.S.C. §§ 101, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

3.  The criteria for service connection for a bilateral eye disorder, to include diabetic retinopathy, as secondary to diabetes mellitus, type I, are not met.  38 U.S.C. §§ 101, 1131, 5107; 38 C.F.R. §§ 3.102, 3.310 (2017).

4.  The criteria for service connection for bilateral foot disorder, to include diabetic neuropathy, as secondary to diabetes mellitus, type I, are not met.  38 U.S.C. §§ 101, 1131, 5107; 38 C.F.R. §§ 3.102, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts demonstrate that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, such as hearing loss, or diabetes mellitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Bilateral Hearing Loss

The Veteran claims entitlement to service connection for bilateral hearing loss as a result of his military service.  Specifically, the Veteran attributes his hearing loss to hazardous noise exposure due to weapons fire and sirens as a result of his military occupational specialty, a military police officer.

In his January 2012 claim, the Veteran stated that his hearing loss has its onset during service.

In a January 2012 hearing loss questionnaire, the Veteran stated that, prior to service, he had worked in construction and home building.  He also stated that, during service, his military occupational specialty was a military police officer, and that his noise exposure was gunfire and sirens.  With regard to post-service occupation and recreational noise exposure, the Veteran stated that he worked at a paper mill for twenty four years, that he now worked at a retail distribution center, and that rode motorcycles.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where a veteran can establish a nexus between his current hearing loss and an injury he suffered while he was in service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran's DD Form 214 confirms that his military occupational specialty was military police officer.  The Board also notes that he is competent to report in-service noise exposure, that he experienced hearing difficulties in service, and that he has experienced hearing difficulties since.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Board finds his reports of in-service noise exposure to be credible as such are consistent with the type and circumstances of his military service, to include his duties as a military police officer.  38 U.S.C.A. § 1154(a) (2014).

Accordingly, the Board acknowledges the Veteran's exposure to noise during his military service, and that his lay statements concerning the onset, nature, and progression of his hearing problems are both competent and credible lay evidence of such.

The Board further finds that the Veteran's bilateral hearing loss meets VA's definition of a hearing loss disability under 38 C.F.R. § 3.385.  In this regard, audiometric testing during a January 2013 VA examination revealed pure tone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
25
25
60
60
LEFT
5
20
25
65
60

Speech audiometry testing using the Maryland CNC Test revealed speech recognition ability of 96 percent in the both ears.  Therefore, the remaining inquiry is whether his bilateral hearing loss is related to his in-service noise exposure.

The Veteran's November 1980 entrance examination revealed puretone thresholds as follows:
	
HERTZ
500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
10
0
5
5
5

The Veteran's August 1984 discharge examination revealed puretone thresholds as follows:
	
HERTZ
500
1000
2000
3000
4000
RIGHT
15
10
5
5
10
LEFT
15
10
10
5
10

Although the service treatment records do not reflect hearing loss to an extent recognized for VA purposes, the absence of such is not fatal to his claim.  See Hensley, supra.  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss, and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to intercurrent causes.  Id.  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is causally related to service."

In connection with his claim for service connection, the Veteran underwent a VA examination in January 2013.  The VA examiner noted the diagnosis of bilateral sensorineural hearing loss, as well as his reports of in-service noise exposure, including machine guns, being on the shooting ranges, and working with grenade launchers during training exercises.  The examiner also noted that the Veteran worked in a paper mill for twenty four years, that he current worked in a retail distribution center, and that he engaged in seasonal hunting, although she noted that he wore hearing protection.  Ultimately, she opined that the Veteran's bilateral hearing loss was less likely than not related to his military service.  The examiner noted that his entrance and discharge examinations, and that there was no evidence of a significant threshold shift (which she defined at greater than 10 decibels).

In accordance with the Board's June 2015 remand, the Veteran underwent a VA examination in April 2016.  The examiner noted his report of in-service noise exposure, as well as post-service occupational and recreational noise exposure for which he wore hearing protection.  The examiner opined that the Veteran's bilateral hearing loss was less likely than not related to his military service.  The examiner noted that his entrance and discharge examinations, and that there was no evidence of a significant threshold shift (greater than 10 decibels).  Moreover, the examiner stated that there was a lack of scientific evidence for delayed onset hearing loss.  However, the examiner did not that the puretone configuration of the Veteran's hearing loss was consistent with noise induced hearing loss.

Related to the separate claim for service connection for tinnitus, the examiner opined that such was related to his military service.  The examiner noted that the Veteran suffered from significant noise exposure during service, and also referenced an Institute of Medicine statement indicating that noise exposure could cause cochlear damage, even in the presence of normal hearing.  The examiner also noted that the Veteran's significant history of excessive noise exposure during service would likely result in high frequency hearing loss.  The examiner also stated that, in the absence of other, unprotected exposure to hazardous noise, the Veteran's noise exposure during service would serve as a plausible cause for his hearing loss.

In November 2016, the AOJ granted service connection for tinnitus based on the April 2016 VA examination.

After careful review of the record, the Board finds that there is sufficient competent and credible lay evidence to establish that there is a likely continuity of symptoms from the time of service until the present.  See 38 C.F.R. § 3.303(b).

Regarding his assertions of continuous symptoms of hearing loss since active duty, the Board notes again that the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr, supra; see also Layno, supra; Grottveit, supra.  The Veteran is also competent to testify as to observable symptoms or injury residuals.  Thus, he is competent to state that he began to experience hearing difficulties during active duty, and that these symptoms have continued since then.

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determined whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds the Veteran's assertions regarding the onset of hearing difficulties during active duty service, as well as a continuity of symptoms since then, are credible.  As noted above, the Veteran has confirmed his in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service.  He has also consistently asserted that he experienced hearing difficulties after being around weapons fire and sirens in service and that these symptoms have continued to this very day.  Finally, there is no evidence in the record indicating that these statements are not credible.  

Concerning the January 2013 and April 2016 VA opinions, the Board finds that both opinions are inadequate.   Specifically, the examiners merely rely on the fact that the Veteran's hearing was within normal limits at discharge.  See Hensley, supra.  The examiners failed to address his lay statements concerning the onset and continuity of his hearing problems since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a VA examination opinion must reflect consideration of lay evidence of both in-service incurrence and/or continuity of symptomatology since service).  The Board also notes that, despite the April 2016 VA examiner's negative opinion, she nevertheless accepted the Veteran's lay statements concerning the onset and continuity of symptoms associated with tinnitus when she concluded that such was, in fact, related to his military service.  Furthermore, the April 2016 VA examiner also noted that his hearing loss was consistent with noise induced hearing loss, and the Veteran has consistently reports that, despite working in a paper mill, he was required to used hearing protection.

In sum, the Veteran has consistently provided competent and credible evidence that he experienced continuous symptoms of hearing difficulties since service, and the Board finds no reason to question the veracity of such statements.  See Layno, supra; Charles, supra; Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  These statements, when viewed in relation to his in-service noise exposure, are entitled to significant probative weight.

Thus, after careful review of the record and consideration of all lay and medical evidence of record, and after affording all benefit of any doubt to the Veteran, the Board finds that the criteria for service connection for bilateral hearing loss are met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Diabetes Mellitus, Type I

The Veteran claims entitlement to service connection for diabetes mellitus, type I, as directly related to his military service.  Specifically, the Veteran states that, during service, he experienced increased thirst and urinary frequency, and that he was unable to gain weight.  The Veteran argues that these symptoms where the initial manifestation of his diabetes mellitus.

The Veteran's August 1984 discharge examination was silent for any complaints of or treatment related to diabetes mellitus.

The Veteran's private treatment records confirm a diagnosis of diabetes mellitus, type I, insulin dependent.  For example, a February 1990 private treatment record noted that he was admitted to the hospital for inpatient evaluation and treatment of severe hypoglycemia.  The Veteran stated that he had severe leg cramping for the last month, and that he had a one-week history of increased urine frequency and nocturia.  Ultimately, the Veteran was diagnosed with diabetes mellitus with hyperglycemia.

A February 1995 private treatment record noted that the Veteran was diagnosed with diabetes mellitus in February 1990.  A November 2000 private treatment record noted that the Veteran was insulin dependent for almost 10 years status post diagnosis.

In his January 2012 claim, the Veteran stated that his diabetes mellitus has its onset during service.

During his June 2014, the Veteran testified that his weight remained constant until he was eventually diagnosed with diabetes mellitus.  See June 2014 Hearing Transcript, p. 5.  The Veteran testified that he started to experience increased urinary frequency, but also indicated that he was drinking more water.  Id. at 6-7.  He stated that his inability to gain weight and his urinary frequency continued following service.  He stated that he was diagnosed with diabetes mellitus in February 1990 after a sudden increase in his urinary frequency when he was urinating every five minutes.  Id. at 8.  The Veteran recalled being given a malaria pill while in service, but he denied any specific toxic exposure.  Id. at 10.

In August 2014, the Veteran submitted an private medical opinion from an orthopedic surgeon.  After discussing his reports of an increased thirst and urinary frequency, and his inability to gain weight, the orthopedic surgeon noted that he was diagnosed with diabetes mellitus, type II six years later due to the same symptoms.  The orthopedic surgeon noted that there was no family history for diabetes mellitus.  The orthopedic surgeon then discussed the Veteran's military service, including being stationed in Central America, receiving gamma globin shots, taking malaria pills, and serving as a guard at a nuclear warhead facility.  Ultimately, the examiner opined that his diabetes mellitus, type II was more likely than not represented by the environmental exposures during his time in service.  The orthopedic surgeon reiterated that there was no family history of diabetes mellitus throughout multiple generations.  With regard to the Veteran's possible radiation exposure, the orthopedic surgeon did note that the islet cells concentrated in the tail of the pancreas are sensitive to radiation.

September 2014 and December 2014 private treatment records note that the Veteran presented with poorly controlled type 1 diabetes mellitus that was thought to be service-related.  No further discussion or rationale was provided.

In April 2016, the Veteran underwent a VA examination.  The examiner noted the diagnosis of diabetes mellitus, type I, since 1990, and indicated that his had not been diagnosed with diabetes mellitus, type II.  The examiner noted that the entire claims file was reviewed, as well as pertinent medical literature.  Ultimately, the examiner opined that the Veteran's diabetes mellitus, type I, was not related to his military service.  The examiner cited a medical article that discussed the causes associated with diabetes mellitus, type I, including that the disability resulted from autoimmune destruction of the insulin-producing beta cells in the islets of Langerhans, that it was probably triggered by one or more environmental agents, and that it usually progressed over many months or years, during which the subject is asymptomatic and euglycemic.  Based on the article, the examiner concluded that the Veteran had a genetic susceptibility for diabetes mellitus, type I, which was not related to his military service, to include the duties associated with such.  The examiner noted that the question of the onset of the disability would be difficult to determine.  As to the possibility of environmental factors, the examiner noted that medical literature has identified perinatal factors as well as viruses.  The examiner stated that the August 2014 opinion failed to address particular concerns.

In December 2016, the AOJ sought an additional medical opinion.  The opinion provider opined that it was less likely than not that the Veteran's diabetes mellitus, type I, was caused by or aggravated by his military service.  The examiner noted the Veteran's reports of increased thirst, urinary frequency, and an inability to maintain weight.  The examiner noted that diabetes mellitus, type I, had a different onset than diabetes mellitus, type II; specifically, the examiner noted that, although diabetes mellitus, type II, had a gradual onset that could span more than a decade, diabetes mellitus, type I, has and acute (immediate) onset.  The opinion provider noted that as soon as there was damage to the pancreas, symptoms manifested immediately and required permanent immediate treatment with insulin.  The opinion provider noted that the damage was usually caused by an autoimmune attack or viral attack on the islets of Langerhans.  In summation, the opinion provider stated that diabetes mellitus did not take more than six years to manifest and, therefore, the Veteran's symptoms in service were not associated with his diagnosis of diabetes mellitus, type I, in February 1990.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, type I.

With regard to the August 2014 private opinion, the Board notes that the examiner attributed the Veteran's diabetes mellitus to possible radiation exposure, reasoning that islet cells concentrated in the tail of the pancreas are sensitive to radiation.  However, the Board finds that the August 2014 private opinion is of limited probative value is appears to be based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. 460, 461 (1993).  Specifically, the orthopedic surgeon listed the Veteran's disability as diabetes mellitus, type II, when the evidence demonstrates that he suffers from diabetes mellitus, type I.  Thus, based on the discrepancy, there is no way to determine if the orthopedic surgeon's rationale would also apply to the Veteran's diabetes mellitus, type I.

Furthermore, with regard to the September 2014 and December 2014 private treatment records that noted that the Veteran's poorly controlled type 1 diabetes mellitus was thought to be service-related, no supporting rationale was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinion.").

Conversely, the Board places great probative weight on the December 2016 VA medical opinion that concluded that the Veteran's diabetes mellitus, type I was not related to his military service, to include his reports of increased thirst and urinary frequency, and his inability to gain weight during service.  The Board finds that, collectively, the opinion clearly reflects consideration of the Veteran's medical history, including his eventual diagnosis of diabetes mellitus, type I in February 1990, pertinent medical literature discussing the onset of diabetes mellitus, type I, as well as the lay statements of record, including his statements concerning the onset of symptoms. Furthermore, based upon that information, the opinion concluded that, because diabetes mellitus, type I, has an acute and immediate onset, such would not be related to his symptoms from service.  The Board finds that this is a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

Furthermore, although the Veteran contends that his diabetes mellitus, type I, is related to his military service, to include his in-service symptoms, he is not competent to opinion on such complex medical questions.  Specifically, where the determinative issue is one of medical causation or aggravation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The question of the etiology of diabetes mellitus, type I, involves a medical subject of an internal physical process extending beyond the immediate observable cause-and-effect relationship.  As such, the determination as to whether diabetes mellitus, type I, is the result of his military service, including his in-service symptoms, requires a specialized understanding of the medical nature and pathology of that disorder, which the Veteran has not been shown to have.  See Jandreau, supra; Woehlaert, supra.  As such, his opinion is afforded no probative value.

Therefore, the Board finds that service connection for diabetes mellitus, type I, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

C.  Bilateral Eye Disorder and Bilateral Foot Disorder

The Veteran maintains that service connection is warranted for a bilateral eye disorder and a bilateral foot disorder as secondary to his diabetes mellitus, type I.  For example, in his January 2012 claim for service connection, the Veteran stated that both problems were related to his diabetes mellitus, type I.  During his June 2014 hearing, the Veteran reiterated that his bilateral foot disorder and a bilateral eye disorder were secondary to his diabetes mellitus, type I.  See June 2014 Hearing Transcript, pp. 4, 22, 23.

The Veteran has not contended, and the evidence does not show, that a bilateral eye disorder and/or a bilateral foot disorder had its onset during service, manifested within one year of separation from service, or is otherwise causally related to his military service.  Furthermore, the Veteran's service treatment records are entirely negative for any complaints, treatment, or diagnoses referable to a bilateral eye disorder and/or a bilateral foot disorder.  With regard to the diagnoses related to such disorders, the record does not show a diagnosis until well after his discharge in November 1984.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery).  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory.  Rather, as noted previously, the Veteran claims that his bilateral eye disorder and bilateral foot disorder as secondary to his diabetes mellitus, type I.

Despite the evidence of record demonstrating present diagnoses of diabetic retinopathy and diabetic neuropathy, including the August 2014 private opinion, to whatever extent the Veteran attributes those diagnoses to his diabetes mellitus, type I, because service connection for diabetes mellitus, type I, has not been established, there is no legal basis for the award of service connection for hypertension.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Therefore, the Board finds that service connection for bilateral eye disorder and bilateral foot disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for diabetes mellitus, type I, is denied.

Service connection for a bilateral eye disorder as secondary to diabetes mellitus, type I, is denied.

Service connection for a bilateral foot disorder as secondary to diabetes mellitus, type I, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


